Exhibit 10.1
FIRST AMENDED BY-LAWS
OF
LAKES ENTERTAINMENT, INC.
ARTICLE 1
OFFICES
     1.1 Registered Office. The registered office of the Corporation shall be
located within the State of Minnesota as set forth in the Articles of
Incorporation. The Board of Directors shall have authority to change the
registered office of the Corporation and a statement evidencing any such change
shall be filed with the Secretary of State of Minnesota as required by law.
     1.2 Offices. The Corporation may have other offices, including its
principal business office, either within or without the State of Minnesota.
ARTICLE 2
CORPORATE SEAL
     2.1 Corporate Seal. The Board of Directors shall determine whether or not
the Corporation will adopt a corporate seal. If a corporate seal is adopted,
inscribed on the corporate seal shall be the name of the Corporation and the
words “Corporate Seal,” and when so directed by the Board of Directors, a
duplicate of the seal may be kept and used by the Secretary of the Corporation.
ARTICLE 3
SHAREHOLDERS
     3.1 Regular Meetings. Regular meetings of the shareholders shall be held at
the Corporation’s registered office or at such other place within or without the
State of Minnesota as is designated by the Board of Directors. Regular meetings
may be held annually or on a less frequent periodic basis, as established by a
resolution of the Board of Directors, or may be held on call by the Board of
Directors from time to time as and when the Board determines. At each regular
meeting, the shareholders shall elect, as provided in the Articles of
Incorporation and these By-laws, qualified successors for directors who serve
for an indefinite term or whose terms have expired or are due to expire within
six (6) months after the date of the meeting, and may transact such other
business which properly comes before them. Notwithstanding the foregoing, if a
regular meeting of the shareholders has not been held for a period of fifteen
(15) months, a shareholder or group of shareholders holding three percent (3%)
or more of the issued and

1



--------------------------------------------------------------------------------



 



outstanding voting shares of the Corporation may demand that a regular meeting
of the shareholders be held by giving written notice to the President or
Treasurer of the Corporation. Within thirty (30) days after receipt of the
notice, the Board shall cause a regular meeting of the shareholders to be called
and held within ninety (90) days after receipt of the notice. Any regular
meeting held pursuant to such a demand by a shareholder or shareholders shall be
held within the county where the principal executive office of the Corporation
is located.
     3.2 Special Meeting. Special meetings of the shareholders may be called by
the Chief Executive Officer, by a Vice-President in the absence of the Chief
Executive Officer, by the Chief Financial Officer, or by the Board of Directors
or any two or more members thereof. Special meetings may also be called by one
or more shareholders holding ten percent (10%) or more of the issued and
outstanding voting shares of the Corporation by delivering to the Chief
Executive Officer or Chief Financial Officer a written demand for a special
meeting, which demand shall state the purposes of such meeting. Within thirty
(30) days after receipt of the written demand, the Board of Directors shall call
a special meeting of the shareholders to be held within ninety (90) days after
receipt of the written demand. Any special meeting held pursuant to such written
demand shall be held within the county where the principal executive office of
the Corporation is located.
     3.3 Quorum. Business may be transacted at any duly held meeting of the
shareholders at which a quorum is present. The holders of a majority of the
voting power of the shares entitled to vote at a meeting are a quorum. The
shareholders present at the meeting may continue to transact business until
adjournment, even though a number of shareholders withdraw leaving less than a
quorum. If a quorum is not present at any meeting, those shareholders present
have the power to adjourn the meeting from time to time until the requisite
number of voting shares are present. The date, time and place of the reconvened
meeting shall be announced at the time of adjournment and notice of the
reconvened meeting shall be given to all shareholders who were not present at
the time of adjournment. Any business which might have been transacted at the
meeting which was adjourned may be transacted at the reconvened meeting.
     3.4 Voting. At each shareholders’ meeting, every shareholder having the
right to vote is entitled to vote in person or by proxy. Shareholders have one
(1) vote for each share having voting power standing in their name on the books
of the Corporation, unless otherwise provided in the Articles of Incorporation,
or these By-Laws, or in the terms of the shares. All elections and questions
shall be decided by a majority vote of the number of shares entitled to vote and
represented at any meeting at which there is a quorum, except as otherwise
required by statute, the Articles of Incorporation, these By-Laws, or by
agreement among the shareholders.
     3.5 Notice of Meeting. Notice of regular or special meetings of the
shareholders shall be given by an officer or agent of the Corporation to each
shareholder shown on the books of the Corporation to be the holder of record of
shares entitled to vote at the meeting. If the notice is to be mailed, then the
notice must be mailed to each shareholder at the shareholder’s address as shown
on the books of the Corporation at least five (5) calendar days prior to the
meeting. If the notice is not mailed, then the notice must be given at least
forty-eight (48) hours prior to the meeting. The notice must contain the date,
time and place of the meeting, and in the case of a special meeting, must also
contain a statement of the purpose of the meeting. In no event shall notice be
given more than sixty (60) days prior to the meeting. If a plan of merger,
exchange,

2



--------------------------------------------------------------------------------



 



sale or other disposition of all or substantially all of the assets of the
Corporation is to be considered at a meeting of shareholders, notice of such
meeting shall be given to every shareholder, whether or not entitled to vote,
not less than fourteen (14) days prior to the date of such meeting.
     3.6 Proxies. At all meetings of shareholders, a shareholder may vote by
proxy executed in writing by the shareholder or by his duly authorized
attorney-in-fact. Such proxies must be filed with an officer of the Corporation
before or at the time of the meeting. No proxy shall be valid after eleven
(11) months from the date of its execution, unless otherwise provided in the
proxy.
     3.7 Closing Transfer Books. The Board of Directors may close the stock
transfer books for a period of time which does not exceed sixty (60) days
preceding any of the following: the date of any meeting of shareholders; the
payment of dividends; the allotment of rights; or the change, conversion, or
exchange of shares.
     3.8 Record Date. In lieu of closing the stock transfer books, the Board of
Directors may fix in advance a date, not exceeding sixty (60) days preceding the
date of any of the events described in Section 3.7, as a record date for the
determination of which shareholders are entitled (i) to notice of and to vote at
any meeting and any meeting subsequent to adjournment, (ii) to receive any
dividend or allotment of rights, or (iii) to exercise the rights in respect to
any change, conversion, or exchange of shares. If a record date is fixed by the
Board of Directors, only those shareholders of record on the record date shall
be entitled to receive notice of and to vote at the meeting and any meeting
subsequent to adjournment or to exercise such rights, as the case may be,
notwithstanding any transfer of any shares on the books of the Corporation after
the record date so fixed. If the share transfer books are not closed and no
record date is fixed for determination of the shareholders of record, then the
date on which notice of the meeting is mailed or the date of adoption of a
resolution of the Board of Directors declaring a dividend, allotment of rights,
change, conversion or exchange of shares, as the case may be, shall be the
record date for such determination.
     3.9 Presiding Officer. The Chief Executive Officer of the Corporation shall
preside over all meetings of the shareholders. In the absence of the Chief
Executive Officer, the shareholders may choose any person present to act as
presiding officer.
     3.10 Written Action by Shareholders. Any action which may be taken at a
meeting of the shareholders may be taken without a meeting and notice if a
consent in writing, setting forth the action so taken, is signed by all of the
shareholders entitled to notice of a meeting for such purpose.
     3.11 Advance Notice of Shareholder Proposals. At any regular meeting of
shareholders, only such business (other than the nomination and election of
directors, which shall be subject to Section 3.12) may be conducted as shall be
appropriate for consideration at the meeting of shareholders and as shall have
been brought before the meeting (i) by or at the direction of the Board of
Directors or (ii) by any shareholder entitled to vote at the meeting who
complies with the notice procedures hereinafter set forth in this Section 3.11.

3



--------------------------------------------------------------------------------



 



  (a)   Timing of Notice. For such business to be properly brought before any
regular meeting by a shareholder, the shareholder must be a beneficial owner
both at the time of proposal and the time of the meeting and have given timely
notice thereof in writing, not less than 90 days before the first anniversary of
the date of the preceding year’s annual meeting; provided, however, that (i) in
the event the date of the annual meeting is more than 30 days before or after
such anniversary date, notice by a shareholder shall be timely only if so
received not less than 90 days before such annual meeting or, if later, within
10 days after the first public announcement of the date of such annual meeting,
and (ii) with respect to the Corporation’s 2009 annual meeting of shareholders,
notice by a shareholder shall be timely only if so received within 10 days after
the first public announcement of the date of such annual meeting. To be timely,
a shareholder’s notice of any such business to be conducted at a regular meeting
other than an annual meeting must be delivered to the Secretary of the
Corporation or mailed and received at the principal executive office of the
Corporation within 10 days after the first public announcement of the date of
such regular meeting. Except to the extent otherwise required by law, the
adjournment of a regular meeting of shareholders shall not commence a new time
period for the giving of a shareholder’s notice as required above. For the
purposes of this Section 3.11 and Section 3.12 below, “public announcement”
means disclosure (i) when made in a press release reported by the Associated
Press or comparable national news service, (ii) when filed in a document
publicly filed by the Corporation with the Securities and Exchange Commission,
or (iii) when mailed as notice of the meeting as provided in Section 3.5 above.
    (b)   Content of Notice. A shareholder’s notice to the corporation shall set
forth as to each matter the shareholder proposes to bring before the regular
meeting:

(i) a brief description of the business desired to be brought before the meeting
and the reasons for conducting such business at the meeting;
(ii) the name and address, as they appear on the corporation’s books, of the
shareholder proposing such business;
(iii) the class or series (if any) and number of shares (including, without
limitation, derivative securities, swaps or other transaction or series of
transactions engaged in, directly or indirectly, by such shareholder the purpose
or effect of which is to provide such shareholder with economic risk similar to
ownership of shares of any class or series of the Corporation) that are owned
beneficially or of record by the shareholder;
(iv) a description of all arrangements or understandings between such
shareholder and any other person or persons (including their names) in
connection with the proposal of such business by such shareholder and any
material interest of the shareholder in such business; and

4



--------------------------------------------------------------------------------



 



(v) a representation that the shareholder is a holder of record of shares
entitled to vote at the meeting and intends to appear in person or by proxy at
the meeting to make the proposal.

  (c)   Consequences of Failure to Satisfy Advance Notice Procedures. The
officer of the Corporation chairing the meeting shall, if the facts warrant,
determine that business was not properly brought before the meeting in
accordance with the procedures described in this Section 3.11 and, if such
officer should so determine, such officer shall so declare to the meeting, and
any such business not properly brought before the meeting shall not be
transacted. Nothing in this Section 3.11 shall be deemed to preclude discussion
by any shareholder of any business properly brought before the meeting in
accordance with these By-Laws.

     3.12 Nomination of Director Candidates. Only persons who are nominated in
accordance with the procedures set forth in this Section 3.12 shall be eligible
for election as directors. Nominations of persons for election of the Board of
Directors may be made at a meeting of shareholders (i) by or at the direction of
the Board of Directors or a committee designated by the Board of Directors or
(ii) by any shareholder of the Corporation entitled to vote for the election of
directs at the meeting who complies with the notice procedures set forth in this
Section 3.12.

  (a)   Timing of Notice. Nominations by shareholders shall be made pursuant to
timely notice in writing to the Secretary of the Corporation. To be timely, the
shareholder must be a beneficial owner both at the time of nomination and the
time of the meeting and have given timely notice thereof in writing, not less
than 90 days before the first anniversary of the date of the preceding year’s
annual meeting; provided, however, that (i) in the event the date of the annual
meeting is more than 30 days before or after such anniversary date, notice by a
shareholder shall be timely only if so received not less than 90 days before
such annual meeting or, if later, within 10 days after the first public
announcement of the date of such annual meeting, and (ii) with respect to the
Corporation’s 2009 annual meeting of shareholders, notice by a shareholder shall
be timely only if so received within 10 days after the first public announcement
of the date of such annual meeting. If a special meeting of shareholders is
called in accordance with Section 3.2 for the purpose of electing one or more
members to the Corporation’s Board of Directors, for a shareholder’s notice of
nominations to be timely it must be delivered to the Secretary of the
Corporation, or mailed and received at the principal executive office of the
Corporation within 10 days after the first public announcement of the date of
such special meeting. Except to the extent otherwise required by law, the
adjournment of a regular meeting of shareholders shall not commence a new time
period for the giving of a shareholder’s notice as required above.

  (b)   Content of Notice. A shareholder’s notice to the Corporation of
nominations for a regular or special meeting of shareholders shall set forth:

(i) as to each person whom the shareholder proposes to nominate for election or
re-election as a director:

5



--------------------------------------------------------------------------------



 



(A) such person’s name, age, business address and residence address and
principal occupation or employment;
(B) the class and series (if any) and number of shares (including, without
limitation, derivative securities, swaps or other transaction or series of
transactions engaged in, directly or indirectly, by such person the purpose or
effect of which is to provide such person with economic risk similar to
ownership of shares of any class or series of the Corporation) that are owned
beneficially or of record by the person;
(C) all other information relating to such person that is required to be
disclosed in solicitations of proxies for election of directors, or that is
otherwise required, pursuant to the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (collectively the “Exchange
Act”);
(D) such person’s written consent to being named in the proxy statement as a
nominee and to serving as a director if elected; and
(E) a representation from such person that such person is not and will not
become a party to any agreement, arrangement, or understanding with, and has not
given any commitment or assurance to, any person or entity (1) as to how such
person, if elected as a director of the Corporation will act of vote on any
issue or question or (2) that could limit or interfere with such person’s
ability to comply, if elected as a director of the Corporation, with such
person’s fiduciary duties under applicable law.
(ii) as to the shareholder giving the notice:
(A) the name and address, as they appear on the Corporation’s books, or such
shareholder;
(B) the class or series (if any) and number of shares (including, without
limitation, derivative securities, swaps or other transaction or series of
transactions engaged in, directly or indirectly, by such person the purpose or
effect of which is to provide such person with economic risk similar to
ownership of shares of any class or series of the Corporation) that are owned
beneficially or of record by the shareholder;
(C) a description of all arrangement or understandings between such shareholder
and each proposed nominee and any other person or persons (including their
names) pursuant to which the nomination(s) are to be made by such shareholder;
(D) all other information relating to such shareholder that is required to be
disclosed in solicitations of proxies for election of directors, or that is
otherwise required, pursuant to the Exchange Act; and

6



--------------------------------------------------------------------------------



 



(E) a representation that the shareholder is a holder of record of shares of the
Corporation entitled to vote for the election of directors and intends to appear
in person or by proxy at the meeting to nominate the person or persons specified
in the notice.
At the request of the Board of Directors, any person nominated by the Board of
Directors for election as a director shall furnish to the Secretary of the
Corporation the information required to be set forth in a shareholder’s notice
of nomination that pertains to a nominee.

  (c)   Consequences of Failure to Satisfy Nominating Procedures. The officer of
the Corporation chairing the meeting shall, if the facts warrant, determine that
a nomination was not made in accordance with the procedures prescribed in this
Section 3.12 and, if such officer should so determine, such officer shall so
declare to the meeting, and the defective nomination shall be disregarded.    
(d)   Compliance with Law. Notwithstanding the foregoing provisions of
Sections 3.11 and 3.12 above, a shareholder shall also comply with all
applicable requirements of Minnesota law and the Exchange Act with respect to
the matters set forth in such Sections. For purposes of clarity, the
requirements of Sections 3.11 and 3.12 apply to proposals made or brought or
sought to be made or brought at any regular meeting, whether or not such
proposals are, or are required to be, included in the Corporation’s proxy
statement pursuant to the federal proxy rules set forth in the Exchange Act.

ARTICLE 4
DIRECTORS
     4.1 General Powers. The property, affairs and business of the Corporation
shall be managed by the Board of Directors which shall initially consist of
eight (8) directors. In addition to the powers and authorities by these By-Laws
expressly conferred upon it, the Board may exercise all such powers of the
Corporation and do all such lawful acts and things as are not by law, the
Articles of Incorporation or these By-Laws directed or required to be exercised
or done by the shareholders.
     4.2 Number. The number of directors may be either increased or decreased by
resolution of the shareholders at their regular meetings or at a special meeting
called for that purpose. The number of directors may be increased by resolution
adopted by the affirmative vote of a majority of the Board of Directors. Any
newly created directorships established by the Board of Directors shall be
filled by a majority vote of the directors serving at the time of increase.
     4.3 Qualifications and Term of Office. Directors need not be shareholders
or residents of the State of Minnesota. The Board of Directors shall be elected
by the shareholders at their regular meeting and at any special shareholders’
meeting called for that purpose. A director shall hold office until the annual
meeting for the year in which his or her term expires

7



--------------------------------------------------------------------------------



 



and until the director’s successor is elected and qualifies, or until the
earlier death, resignation, removal, or disqualification of the director.
     4.4 Quorum. A majority of the Board of Directors constitutes a quorum for
the transaction of business; provided, however, that if any vacancies exist by
reason of death, resignation, or otherwise, a majority of the remaining
directors constitutes a quorum. If less than a quorum is present at any meeting,
a majority of the directors present may adjourn the meeting from time to time
without further notice.
     4.5 Action of Directors. The acts of a majority of the directors present at
a meeting at which a quorum is present are the acts of the Board of Directors.
     4.6 Meetings. Meetings of the Board of Directors may be held from time to
time at any place, within or without the State of Minnesota, that the Board of
Directors may select. If the Board of Directors fails to select a place for a
meeting, the meeting shall be held at the principal executive office of the
Corporation. The Chief Executive Officer or any director may call a meeting of
the Board of Directors by giving notice to all directors of the date, time and
place of the meeting. If the notice is to be mailed, then the notice must be
mailed to each director at least five (5) calendar days prior to the meeting. If
the notice is not to be mailed, then the notice must be given at least
forty-eight (48) hours prior to the meeting. If the date, time and place of the
meeting of the Board of Directors has been announced at a previous meeting of
the Board of Directors, no additional notice of such meeting is required, except
that notice shall be given to all directors who were not present at the previous
meeting. Notice of the meeting of the Board of Directors need not state the
purpose of the meeting. A director may orally or in writing waive notice of the
meeting. Attendance by a director at a meeting of the Board of Directors also
constitutes a waiver of notice of such meeting, unless the director objects at
the beginning of the meeting to the transaction of business because the meeting
allegedly is not lawfully called or convened and such director does not
participate thereafter in the meeting.
     4.7 Meeting by Electronic Communications. A conference among directors by
any means of communication through which the directors may simultaneously hear
each other during the conference constitutes meeting of the Board of Directors
if the number of directors participating in the conference would be sufficient
to constitute a quorum at a meeting, and if the same notice is given of the
conference as would be required for a Board of Directors meeting under these
By-Laws. In any Board of Directors meeting, a director may participate by any
means of communication through which the director, other directors so
participating, and all directors physically present at the meeting may
simultaneously hear each other during the meeting.
     4.8 Compensation. Directors may receive such compensation as may be
determined from time to time by resolution of the Board of Directors.
     4.9 Committee. By the affirmative vote of a majority of the directors, the
Board of Directors may establish a committee or committees having the authority
of the Board of Directors in the management of the business of the Corporation
to the extent provided in the resolution adopted by the Board of Directors. A
committee shall consist of one or more persons, who need not be directors, that
have been appointed by affirmative vote of a majority of the

8



--------------------------------------------------------------------------------



 



directors present. A majority of the members of the committee present at any
meeting of the committee is a quorum for the transaction of business, unless a
larger or smaller proportion or number is provided in the resolution approved by
the Board of Directors. Minutes of any meetings of committees created by the
Board of Directors shall be available upon request to members of the committee
and to any director.
     4.10 Action by Absent Director. A director may give advance written consent
or opposition to a proposal to be acted upon at a Board of Directors meeting by
giving a written statement to the Chief Executive Officer, Chief Financial
Officer, or any director which sets forth the proposal to be voted on and
contains a statement of the director’s voting preference with regard to the
proposal. An advance written statement does not constitute presence of the
director for purposes of determining a quorum, but the advance written statement
shall be counted in the vote on the subject proposal provided that the proposal
acted on at the meeting is substantially the same or has substantially the same
effect as the proposal set forth in the advance written statement. The advance
written statement by a director on a proposal shall be included in the records
of the Board of Directors’ action on the proposal.
     4.11 Removal of Directors by Board of Directors. Any director who has been
elected by the Board of Directors to fill a vacancy on the Board of Directors,
or to fill a directorship created by action of the Board of Directors, and who
has not subsequently been reelected by the shareholders, may be removed by a
majority vote of all directors constituting the Board, exclusive of the director
whose removal is proposed.
     4.12 Vacancies. Any vacancy on the Board of Directors may be filled by vote
of the remaining directors, even though less than a quorum.
     4.13 Written Action by Less than All of the Directors. Any action which may
be taken at a meeting of the Board of Directors may be taken without a meeting
and notice thereof if a consent in writing setting forth the action taken is
signed by the number of directors required to take the same action at a duly
held meeting of the Board of Directors at which all of the directors are
present. If a written action is signed by less than all the directors, any
director not signing the action will be notified as soon as reasonably possible
of the content of the action and the effective date of the action. Failure to
provide the notice does not invalidate the written action. A director who does
not sign or consent to the written action has no liability for the action or
actions so taken.
     4.14 Dissent from Action. A director of the Corporation who is present at a
meeting of the Board of Directors at which any action is taken shall be presumed
to have assented to the action taken unless the director objects at the
beginning of the meeting to the transaction of business because the meeting is
not lawfully called or convened and does not participate thereafter, or unless
the director votes against the action at the meeting, or is prohibited from
voting on the action.
     4.15 Disclosure to Gaming Regulatory Authorities. Each director must agree
to provide such background information, including a financial statement, and
consent to such background investigation, as may be required by gaming
regulatory authorities, and must agree to respond to questions from gaming
regulatory authorities.

9



--------------------------------------------------------------------------------



 



ARTICLE 5
OFFICERS
     5.1 Election of Officers. The Board of Directors shall from time to time,
elect a Chief Executive Officer, President, and a Chief Financial Officer, who
may also be designated as Treasurer. The Board of Directors may elect, but shall
not be required to elect, a Secretary, one or more Vice Presidents, and a
Chairman of the Board. In addition, the Board of Directors may elect such other
officers and agents as it may deem necessary. The officers shall exercise such
powers and perform such duties as are prescribed by applicable statutes, the
Articles of Incorporation, the By-Laws, or as may be determined from time to
time by the Board of Directors. Any number of offices may be held by the same
person.
     5.2 Term of Office. The officers shall hold office until their successors
are elected and qualify; provided, however, that any officer may be removed with
or without cause by the affirmative vote of a majority of the directors present
at a Board of Directors meeting at which a quorum is present.
     5.3 Chief Executive Officer. The Chief Executive Officer shall:

  (a)   Have general active management of the business of the Corporation;    
(b)   When present, preside at all meetings of the shareholders;     (c)   When
present, and if there is not a Chairman of the Board, preside at all meetings of
the Board of Directors; and     (d)   Maintain records of and, whenever
necessary, certify all proceedings of the Board of Directors and the
shareholders.

All other officers shall be subject to the direction and authority of the Chief
Executive Officer.
     5.4 Chief Financial Officer. The Chief Financial Officer shall:

  (a)   Keep accurate financial records for the Corporation;     (b)   Deposit
all money, drafts and checks in the name of and to the credit of the Corporation
in the banks and depositories designated by the Board of Directors;     (c)  
Endorse for deposit all notes, checks and drafts received by the Corporation as
ordered by the Board of Directors, making proper vouchers therefor;     (d)  
Disburse corporate funds and issue checks and drafts in the name of the
Corporation, as ordered by the Board of Directors;     (e)   Render to the Chief
Executive Officer and the Board of Directors, whenever requested, an account of
all transactions by the Chief Financial Officer and of the financial condition
of the Corporation; and

10



--------------------------------------------------------------------------------



 



  (f)   Perform all other duties prescribed by the Board of Directors or by the
Chief Executive Officer.

     5.5 President. The President shall:

  (a)   Subject to direction of the Chief Executive Officer, be responsible for
the day-to-day operations of the Corporation, and oversee the activities and
responsibilities of all officers and employees other than the Chairman of the
Board and the Chief Executive Officer;     (b)   See that all orders and
resolutions of the Board of Directors are carried into effect;     (c)   Sign
and deliver in the name of the Corporation any deeds, mortgages, bonds,
contracts or other instruments pertaining to the business of the Corporation,
except in cases in which the authority to sign and deliver is required by law to
be exercised by another person or is expressly delegated by the Articles of
Incorporation or Bylaws or by the Board of Directors to some other officer or
agent of the Corporation; and     (d)   Perform all other duties presented by
the Board of Directors.

     5.6 Vice President. Each Vice President, if any, shall have such powers and
perform such duties as may be specified in these By-Laws or prescribed by the
Board of Directors. If the Chief Executive Officer is absent or disabled, the
Vice President shall succeed to the Chief Executive Officer’s powers and duties.
If there are two or more Vice Presidents, the order of succession shall be
determined by seniority of election or as otherwise prescribed by the Board of
Directors.
     5.7 Secretary. The Secretary, if any, shall attend all meetings of the
shareholders and the Board of Directors. The Secretary shall act as clerk and
shall record all the proceedings of the meetings in the minute book of the
Corporation and shall give proper notice of meetings of shareholders and the
Board of Directors. The Secretary shall keep the seal of the Corporation, if
any, and shall affix the seal to any instrument requiring it and shall attest
the seal, and shall perform such other duties as may be prescribed from time to
time by the Board of Directors.
     5.8 Chairman of the Board. The Chairman of the Board, if any, shall preside
at all meetings of the Board of Directors and shall perform such other duties as
may from time to time be assigned by the Board of Directors.
     5.9 Assistant Officers. In the event of absence or disability of any Vice
President, Secretary or the Chief Financial Officer, the assistant to such
officer, if any, shall succeed to the powers and duties of the absent officer
until the principal officer resumes his duties or a replacement is elected by
the Board of Directors. If there are two or more assistants, the order of
succession shall be determined through seniority by the order in which elected
or as otherwise prescribed by the Board of Directors. The assistant officers
shall exercise such other powers and duties as may be delegated to them from
time to time by the Board of Directors or the principal officer under whom they
serve, but at all times shall remain subordinate to the principal officers they
are designated to assist.

11



--------------------------------------------------------------------------------



 



ARTICLE 6
INDEMNIFICATION
     The Corporation shall indemnify its officers, directors, employees and
agents to the full extent permitted by the laws of the State of Minnesota, as
now in effect, or as the same may be hereafter modified.
ARTICLE 7
SHARES AND THEIR TRANSFER
     7.1 Certificates of Shares. Unless the Board of Directors has provided that
the Corporation’s shares are to be uncertified, every owner of shares of the
Corporation shall be entitled to a certificate, to be in such form as the Board
of Directors prescribes, certifying the number of shares owned by such
shareholder. The certificates for shares shall be numbered in the order in which
they are issued and shall be signed in the name of the Corporation by the Chief
Executive Officer or a Vice President and by the Secretary or Assistant
Secretary, or the Chief Financial Officer, or any other officer of the
Corporation authorized by the Board of Directors and shall have the corporate
seal, if any, affixed thereto. A record shall be kept of the name of the person
owning the shares represented by each certificate, the respective issue dates
thereof, and in the case of cancellation, the respective dates of cancellation.
Except as provided in Section 7.5 of this Article 7, every certificate
surrendered to the Corporation for exchange or transfer shall be canceled, and
no other certificate shall be issued in exchange for any existing certificate
until such existing certificate is cancelled.
     7.2 Uncertificated Shares. The Board of Directors by a majority vote of
directors present at a duly called meeting may provide that any or all shares of
classes or series of shares are to be uncertificated shares. In that case, any
shareholder who is issued uncertificated shares shall be provided with the
information legally required to be disclosed in a certificate.
     7.3 Issuance of Shares. The Board of Directors is authorized to issue
shares of the capital stock of the Corporation up to the number of shares
authorized by the Articles of Incorporation. Shares may be issued for any
consideration (including, without limitation, money or other tangible or
intangible property received by the Corporation or to be received by the
Corporation under a written agreement, or services rendered to the Corporation
or to be rendered to the Corporation under a written agreement) which is
authorized by a resolution approved by the affirmative vote of a majority of the
directors present, valuing all nonmonetary consideration and establishing a
price in money or other consideration, or a minimum price, or a general formula
or method by which the price will be determined. Upon authorization by
resolution approved by the affirmative vote of a majority of the directors
present, the Corporation may, without any new or additional consideration, issue
shares of its authorized and unissued capital stock in exchange for or in
conversion of its outstanding shares, or issue its own shares pro rata to its
shareholders or the shareholders of one or more classes or series, to effectuate
share dividends or splits, including reverse share splits. No shares of a class
or series shall be issued to the holder of the shares of another class or
series, unless issuance is either expressly provided for in the Articles of
Incorporation or is approved at a meeting by the affirmative vote of the holders
of a majority of the voting power of all shares of the same class or series as
the shares to be issued.

12



--------------------------------------------------------------------------------



 



     7.4 Transfer of Shares. Transfer of shares on the books of the Corporation
may be authorized only by the shareholder named in the certificates or the
shareholder’s representative or duly authorized attorney-in-fact and only upon
surrender for cancellation of the certificate for such shares. The shareholder
in whose name shares stand on the books of the Corporation shall be considered
the owner thereof for all purposes regarding the Corporation.
     7.5 Lost Certificates. Any shareholder claiming a certificate for shares
has been lost or destroyed shall make an affidavit or affirmation of that fact
in such form as the Board of Directors may require and shall, if the directors
so require, give the Corporation a bond of indemnity in form and with one or
more sureties satisfactory to the Board of Directors and in an amount determined
by the Board of Directors, to indemnify the Corporation against any claim that
may be made against it on account of the alleged loss or destruction of the
certificate. A new certificate may then be issued in the same tenor for the same
number of shares as the one alleged to have been lost or destroyed.
     7.6 Transfer Agent and Registrar. The Board of Directors may appoint one or
more transfer agents or transfer clerks and one or more registrars and may
require all certificates for shares to bear the signature or signatures of any
of them.
     7.7 Facsimile Signature. When any certificate is manually signed by a
transfer agent, a transfer clerk, or a registrar appointed by the Board of
Directors to perform such duties, a facsimile or engraved signature of the
officers and a facsimile corporate seal, if any, may be inscribed on the
certificate in lieu of the actual signatures and seal.
ARTICLE 8
FINANCIAL AND PROPERTY MANAGEMENT
     8.1 Checks. All checks, drafts, other orders for the payment of money,
notes or other evidences of indebtedness issued in the name of the Corporation
shall be signed by the Chief Executive Officer or Chief Financial Officer, or
any other officer or officers, agent or agents of the Corporation, as may from
time to time be determined by resolution of the Board of Directors.
     8.2 Deposits. All funds of the Corporation not otherwise employed shall be
deposited from time to time to the credit of the Corporation in such banks,
trust companies, or other depositories as the Board of Directors may select.
     8.3 Voting Securities Held by Corporation. The Chief Executive Officer, or
other officer or agent designated by the Board of Directors, shall have full
power and authority on behalf of the Corporation to attend, act at, and vote at
any meeting of security or interest holders of other corporations or entities in
which the Corporation may hold securities or interests. At the meeting, the
Chief Executive Officer or other designated agent shall possess and exercise any
and all rights and powers incident to the ownership of the securities or
interest which the Corporation holds.

13



--------------------------------------------------------------------------------



 



ARTICLE 9
AMENDMENTS
     The Board of Directors of the Corporation is expressly authorized to make
By-Laws of the Corporation and from time to time to adopt, amend or repeal
By-Laws so made to the extent and in the manner prescribed in the Minnesota
Statutes. The Board of Directors shall not adopt, amend, or repeal a By-Law
fixing a quorum for meetings of shareholders, prescribing procedures for
removing directors or filling vacancies in the Board of Directors, or fixing the
number of directors or their classifications, qualifications, or terms of
office, but may adopt or amend a By-Law to increase the number of directors. The
authority in the Board of Directors is subject to the power of the voting
shareholders to adopt, change or repeal the By-Laws by a vote of shareholders
holding a majority of the shares entitled to vote and present or represented at
any regular meeting or special meeting called for that purpose.

14